Title: General Orders, 6 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown Monday Decr 6th [1779]
          Parole Schuyler—  C. Signs Saratoga Sarum—
        
        The issuing Commissaries who are in possession of vouchers for hides that have been delivered to Tanners or Shoemakers in the country, where the contracts have not yet been completed are desired forthwith, to lodge them with the Adjt General: Officers of the line who may be possessed of like receipts are to do the same—Where the contracts have been in part complied with, the number of boots and shoes received to be indorsed on the vouchers; This is intended to prevent impositions which have been attempted by persons who have received hides in particular contracts for the army.
        A trusty serjeant with a sufficient number of men are to be sent from the several brigades to drive the Waggon horses belonging to them respectively to such places as the Forage Master General shall point out.
      